DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koyama (US 2013/0259511).
Koyama (…511) discloses an image forming apparatus comprising: an image forming unit configured to form an image on a recording medium ([0034]; and figure 2); a first frame and a second frame configured to support the image forming unit, the first frame and the second frame being provided to sandwich the image forming unit ([0051]; and figures 3-5, 10, 17 and 19); an outer casing member extending along a surface of the first frame configured to cover the first frame ([0027]; and figure 1); and an electronic circuit substrate (72) ([0064]) that is provided on a side opposite to the image forming unit via the surface of the first frame, and is provided between the first frame and the outer casing member (figures 1, 3 and 17), wherein the electronic circuit substrate extends in a direction crossing a surface of the outer casing member (figures 3 and 17) [see Applicant’s claim 1].  The image forming apparatus further comprising a substrate holding member configured to hold the electronic circuit substrate, the substrate holding member including a holding surface that holds the electronic circuit substrate and an attachment surface that crosses the holding surface and extends along the surface of the first frame, wherein the substrate holding member is attached to the first frame via the attachment surface ([0051]-[0052]; and figures 3-5) [see Applicant’s claim 8].    

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Koyama (US 2013/0259511) in view of Kubota (US 5,414,492).
Koyama (…511) discloses the features mentioned previously, and discloses the electronic circuit substrate is a power supply substrate ([0064]).  However, Koyama (…511) does not disclose the claimed inlet holding member and the power supply substrate converts alternating-current power into direct current power.  Kubota (…492) discloses an image forming apparatus including and inlet holding member configured to hold an inlet (col. 15, lines 30-38); and a substrate (16), wherein a substrate holding member and a frame are coupled together via the inlet holding member (col. 15, lines 3-43; and figures 9 and 10) [see Applicant’s claim 9].  The substrate is a power supply substrate and includes a circuit that converts alternating-current power supplied from outside into direct-current power (col. 15, lines 3-13) [see Applicant’s claim 10].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the claimed inlet holding member, as disclosed by Kubota (…492), since such is well known in the art to hold an inlet for power supply to the apparatus.  Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the claimed conversion of alternating-current power into direct current power, as disclosed by Kubota (…492), since such is well known in the art to convert an alternating-current power supplied from outside into a direct-current power that is used for image forming components.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Koyama (US 2013/0259511) in view of Hijikata (US 2019/0101848).
Koyama (…511) discloses the features mentioned previously, and discloses the image forming unit includes a rotatable image bearing member (31) ([0035]; and figure 2], but does not disclose the claimed image bearing member support.  Hijikata (…848) discloses an image forming unit includes a rotatable image bearing member (102), and wherein a first frame (113) is configured to support a first end portion of the image bearing member in a direction of a rotational axis of the image bearing member, and a second frame (112) is configured to support a second end portion of the image bearing member in the direction of the rotational axis ([0044]-[0046]; and figures 3-5) [see Applicant’s claim 11].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the claimed image bearing member support, as disclosed by Hijikata (…848), since such is well known in the art to support an image bearing member of an image forming unit.  

Allowable Subject Matter
Claims 2-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
            Maruyama et al. (US 5,001,516) and Matsuno (US 2017/0139370) disclose an image forming apparatus including an electronic circuit substrate.  


Inquiry 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sandra Brase whose telephone number is (571)272-2131.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay, can be reached at telephone number 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/SANDRA BRASE/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        March 10, 2022